DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 10/29/2021.
Currently claims 1-19 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species A, Embodiment of Fig. 3, Claims 1-3, 6, 14, 15 and 18, in the reply filed on 10/29/2021 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2020 and 03/05/2020 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0043267 A1 (Ryoo) and further in view of US 2019/0123103 A1 (Wu). 
Regarding claim 1, Ryoo discloses, a semiconductor memory device (MC_a’; Fig. 8; [0075]; i.e. memory cell) comprising: 
a first wiring (WL, bottom, as annotated on Fig. 8) and a second wiring (WL, top, as annotated on Fig. 8) that are arranged in 5a first 
a third wiring (BL, as annotated on Fig. 8) that is disposed between the first wiring (WL, bottom) and the second wiring (WL, top) and extends in a third direction (it extends inside the 2D viewable plane, which is a third direction ‘z’) (Fig. 8; [0075]), 
the third direction (z) intersecting with the first direction (x) and the second 10direction (y) (in a 3D arrangement all three dimensions, x, y and z intersect at one point; Fig. 8; [0075]); 

    PNG
    media_image1.png
    601
    522
    media_image1.png
    Greyscale


a first conducting layer (131a, below 132a) disposed on a surface on a first wiring side (bottom) of the first phase change layer (132a) (Fig. 8; [0064]);  
15a second conducting layer (131a, above 132a) disposed on a surface on a third wiring side of the first phase change layer (132a) (Fig. 8; [0064]); 
a second phase change layer (132a’; Fig. 8) disposed between the third wiring and the second wiring (as annotated on Fig. 8) ([0064], [0075]); 
a third conducting layer (131a’, below 132a’) disposed on a surface on the 20third wiring side of the second phase change layer (132a’) (Fig. 8; [0064], [0075]); and 
a fourth conducting layer (131a’, above 132a’) disposed on a surface on a second wiring side of the second phase change layer (132a’) (Fig. 8; [0064], [0075]), 
But Ryoo fails to teach explicitly, wherein the first conducting layer and the fourth conducting layer have coefficients of thermal conductivity larger than 25coefficients of thermal conductivity of the second conducting layer and the third conducting layer or smaller than the coefficients of thermal conductivity of the second conducting layer and the third conducting layer.
However, in analogous art, Wu discloses, two different materials 130A (thermal conductivity, 3 W/m.K using TaN; [0038]) and 130B (thermal conductivity, 20 W/m.K using TiN or 57 W/m.K using Ta; [0038]) with two 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ryoo and Wu before him/her, to modify the teachings of a semiconductor memory device using a phase change layer as taught by Ryoo and to include the teachings of using conductive layers with different thermal conductivities in the electrodes of variable resistance layer as taught by Wu since the heat generated during the operation of variable resistance device needs to be dissipated quickly and safely through the device and absent this important teaching in Ryoo, a person with ordinary skill in the art would be motivated to reach out to Wu while forming a semiconductor memory device of Ryoo. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Ryoo and Wu fails to teach explicitly, wherein the first conducting layer and the fourth conducting layer have coefficients of thermal conductivity larger than 25coefficients of thermal conductivity of the second conducting layer and the third conducting layer or smaller than the coefficients of thermal conductivity of the second conducting layer and the third conducting layer.
However, with the teaching of the combination of Ryoo and Wu, it is obvious that the heat generated during the operation of variable resistance device needs to be dissipated quickly and safely through the device and for that matter, some areas of the device must have higher thermal conductivity materials to quickly dissipate the heat through the less sensitive part of the device. Thus with that goal in mind, a person with ordinary skill in the art may make the first conducting layer and the fourth conducting layer having coefficients of thermal conductivity larger than 25coefficients of thermal conductivity of the second conducting layer and the third conducting layer or smaller than the coefficients of thermal conductivity of the second conducting layer and the third conducting layer. In MPEP 2143 (I) (E), it is stated that "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, the thermal conductivity of the electrode materials of two phase change devices can be higher, lower or equal and using a certain path having higher thermal conductivity for quick heat dissipation is obvious. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0070] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 3, Ryoo discloses, the semiconductor memory device according to claim 1, 15comprising: a first nonlinear element layer (140a, a p-n diode; Fig. 8; [0058]) disposed between the first wiring (WL, bottom, as annotated on Fig. 8) and the first conducting layer (131a) (Fig. 8; [0064]); and 
a second nonlinear element layer (140a’, a p-n diode; Fig. 8; [0058]) disposed above the third wiring (BL, as annotated on Fig. 8) and the third conducting layer (131a’).  
But the combination of Ryoo and Wu fails to teach explicitly, a second nonlinear element layer disposed between the third wiring and the third conducting layer.  
However, in MPEP 2144.04 (VI) (C), it is stated that rearrangement of parts is held to be an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0034] – [0037] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus rearranging the Ryoo’s device and dispose the second nonlinear 

    PNG
    media_image1.png
    601
    522
    media_image1.png
    Greyscale

Regarding claim 6, the combination of Ryoo and Wu discloses, two different materials 130A (thermal conductivity, 3 W/m.K using TaN; [0038]) and 130B (thermal conductivity, 20 W/m.K using TiN or 57 W/m.K using Ta; [0038]) with two different thermal conductivities can be used at the conductive side of the phase change material 140 (Fig. 1; [0037] - [0038]).
Thus with the teaching of the combination of Ryoo and Wu, it is obvious that the heat generated during the operation of variable resistance device needs to be dissipated quickly and safely through the device and for that "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, the thermal conductivity of the electrode materials of two phase change devices can be higher, lower or equal and using a certain path having higher thermal conductivity for quick heat dissipation is obvious. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0070] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
The alternative portion of the limitation, i.e., “or thicknesses in the first direction of the first conducting layer and the fourth conducting layer are larger than thicknesses in the first direction of the second conducting layer and the third conducting layer” is considered taught by the prior arts.
But the combination of Ryoo and Wu fails to teach explicitly, 20at least one of voltages of the first wiring and the second wiring becomes smaller than a voltage of the third wiring in a write operation.  
However, the above limitation recites ‘desired voltages’ at the Word Line and Bit Line layers during the write operation of the memory cell. These desired voltages do not define additional structural aspects of the claimed invention. The semiconductor device of Ryoo is capable of doing it. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, these desired voltages are intrinsic to the claimed device. Thus the limitation is considered taught by the combination of prior arts Ryoo and Wu. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0043267 A1 (Ryoo) and further in view of US 2019/0123103 A1 (Wu) and US 2021/0378155 A1 (Qin).
Regarding claim 14, Ryoo discloses, a semiconductor memory device (MC_a’; Fig. 8; [0075]; i.e. memory cell) comprising: 
a first wiring (WL, bottom, as annotated on Fig. 8) and a second wiring (WL, top, as annotated on Fig. 8) that are arranged in 5a first direction (x, vertical) and extend in a second direction (y, horizontal) intersecting with the first direction (vertical) (Fig. 8; [0075]); 

the third direction (z) intersecting with the first direction (x) and the second 10direction (y) (in a 3D arrangement all three dimensions, x, y and z intersect at one point; Fig. 8; [0075]); 

    PNG
    media_image1.png
    601
    522
    media_image1.png
    Greyscale

a first phase change layer (132a; [0063]) disposed between the first wiring and the third wiring (Fig. 8; [0075]); 

15a second conducting layer (131a, above 132a) disposed on a surface on a third wiring side of the first phase change layer (132a) (Fig. 8; [0064]); 
a second phase change layer (132a’; Fig. 8) disposed between the third wiring and the second wiring (as annotated on Fig. 8) ([0064], [0075]); 
a third conducting layer (131a’, below 132a’) disposed on a surface on the 20third wiring side of the second phase change layer (132a’) (Fig. 8; [0064], [0075]); and 
a fourth conducting layer (131a’, above 132a’) disposed on a surface on a second wiring side of the second phase change layer (132a’) (Fig. 8; [0064], [0075]), 
But Ryoo fails to teach explicitly, whereinKioxia Ref.: G10017028-US-A Our Ref.: 19F311when: thicknesses in the first direction of the first conducting layer and the fourth conducting layer are denoted as t1;  
5thicknesses in the first direction of the second conducting layer and the third conducting layer are denoted as t2; 
coefficients of thermal conductivity of the first conducting layer and the fourth conducting layer are denoted 10as 
    PNG
    media_image2.png
    24
    28
    media_image2.png
    Greyscale
; and coefficients of thermal conductivity of the second conducting layer and the third conducting layer are denoted as 
    PNG
    media_image3.png
    28
    33
    media_image3.png
    Greyscale
; 
    PNG
    media_image4.png
    35
    343
    media_image4.png
    Greyscale
 is larger than 1.7 or smaller 15than 1/1.7.  
However, in analogous art, Wu discloses, two different materials 130A (thermal conductivity, 3 W/m.K using TaN; [0038]) and 130B (thermal conductivity, 20 W/m.K using TiN or 57 W/m.K using Ta; [0038]) with two different thermal conductivities can be used at the conductive side of the phase change material 140 (Fig. 1; [0037] - [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ryoo and Wu before him/her, to modify the teachings of a semiconductor memory device using a phase change layer as taught by Ryoo and to include the teachings of using conductive layers with different thermal conductivities in the electrodes of variable resistance layer as taught by Wu since the heat generated during the operation of variable resistance device needs to be dissipated quickly and safely through the device and absent this important teaching in Ryoo, a person with ordinary skill in the art would be motivated to reach out to Wu while forming a semiconductor memory device of Ryoo. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Ryoo and Wu fails to teach explicitly, whereinKioxia Ref.: G10017028-US-A Our Ref.: 19F311when: thicknesses in the first direction of the first conducting layer and the fourth conducting layer are denoted as t1;  

coefficients of thermal conductivity of the first conducting layer and the fourth conducting layer are denoted 10as 
    PNG
    media_image2.png
    24
    28
    media_image2.png
    Greyscale
; and coefficients of thermal conductivity of the second conducting layer and the third conducting layer are denoted as 
    PNG
    media_image3.png
    28
    33
    media_image3.png
    Greyscale
; 
    PNG
    media_image4.png
    35
    343
    media_image4.png
    Greyscale
 is larger than 1.7 or smaller 15than 1/1.7.  
However, in analogous art, Qin discloses, whereinKioxia Ref.: G10017028-US-A Our Ref.: 19F311when: thicknesses in the first direction (vertical) of the first conducting layer (310) and the fourth conducting layer (duplicate of 310) are denoted as t1 (preferably less than 40 um; [0048]) (Fig. 4; [0042] –[0048]);  
5thicknesses in the first direction (vertical) of the second conducting layer (320) and the third conducting layer (duplicate of 320) are denoted as t2 (preferably less than 40 um; [0048]) (Fig. 4; [0042] – [0048]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ryoo, Wu and Qin before him/her, to modify the teachings of a semiconductor memory device using a phase change layer as taught by Ryoo and to include the teachings of thicknesses of the conductive layers in the electrodes of variable resistance layer as taught by Qin since thicknesses of the conductive layers of the variable resistance device are directly related to its ability to quickly and safely dissipate the generated heat through the device and absent this important teaching in Ryoo, a person with ordinary skill in the art would be motivated to reach out to Qin while forming a semiconductor memory device of In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of the combination of Ryoo, Wu and Qin, the coefficients of thermal conductivity of the first conducting layer (131a; Fig. 8; Ryoo Reference) and the fourth conducting layer (131a’; Fig. 8; Ryoo Reference) are denoted 10as 
    PNG
    media_image2.png
    24
    28
    media_image2.png
    Greyscale
 (3 W/m.K); and 
coefficients of thermal conductivity of the second conducting layer (131a; Fig. 8; Ryoo Reference) and the third conducting layer (131a’; Fig. 8; Ryoo Reference) are denoted as 
    PNG
    media_image3.png
    28
    33
    media_image3.png
    Greyscale
(20 or 57 W/m.K);

    PNG
    media_image4.png
    35
    343
    media_image4.png
    Greyscale
 is larger than 1.7 or smaller 15than 1/1.7.  
Note: Plugging the values of the variables in the equation from above, the expression 
    PNG
    media_image4.png
    35
    343
    media_image4.png
    Greyscale
is either greater than 6.67 or less than 1/6.67 (by interchanging the thermal conductivities). Thus the value of the expression 
    PNG
    media_image4.png
    35
    343
    media_image4.png
    Greyscale
of greater than 6.67 or less than 1/6.67 overlaps the claimed range of larger than 1.7 or smaller 15than 1/1.7. The examiner further notes that the value of the above In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0016] and [0086] that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values).  Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).

Regarding claim 15, Ryoo discloses, the semiconductor memory device according to claim 14, 15comprising: a first nonlinear element layer (140a, a p-n diode; Fig. 8; [0058]) disposed between the first wiring (WL, bottom, 
a second nonlinear element layer (140a’, a p-n diode; Fig. 8; [0058]) disposed above the third wiring (BL, as annotated on Fig. 8) and the third conducting layer (131a’).  
But the combination of Ryoo and Wu fails to teach explicitly, a second nonlinear element layer disposed between the third wiring and the third conducting layer.  
However, in MPEP 2144.04 (VI) (C), it is stated that rearrangement of parts is held to be an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0034] – [0037] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus rearranging the Ryoo’s device and dispose the second nonlinear element layer between the third wiring and the third conducting layer would be obvious.

    PNG
    media_image1.png
    601
    522
    media_image1.png
    Greyscale

Regarding claim 18, the combination of Ryoo and Wu discloses, two different materials 130A (thermal conductivity, 3 W/m.K using TaN; [0038]) and 130B (thermal conductivity, 20 W/m.K using TiN or 57 W/m.K using Ta; [0038]) with two different thermal conductivities can be used at the conductive side of the phase change material 140 (Fig. 1; [0037] - [0038]).
Thus with the teaching of the combination of Ryoo and Wu, it is obvious that the heat generated during the operation of variable resistance device needs to be dissipated quickly and safely through the device and for that matter, some areas of the device must have higher thermal conductivity materials to quickly dissipate the heat through the less sensitive part of the "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, the thermal conductivity of the electrode materials of two phase change devices can be higher, lower or equal and using a certain path having higher thermal conductivity for quick heat dissipation is obvious. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0070] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
The alternative portion of the limitation, i.e., “or thicknesses in the first direction of the first conducting layer and the fourth conducting layer are larger than thicknesses in the first direction of the second conducting layer and the third conducting layer” is considered taught by the prior arts.
But the combination of Ryoo and Wu fails to teach explicitly, 20at least one of voltages of the first wiring and the second wiring becomes smaller than a voltage of the third wiring in a write operation.  
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 


Allowable Subject Matter
Claim 2 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 2, the closest prior art, US 2015/0043267 A1 (Ryoo), in combination with US 2019/0123103 A1 (Wu), fails to disclose, “the semiconductor memory device according to claim 1, wherein 5the first conducting layer and the fourth conducting layer or the second conducting layer and the third conducting layer include a plurality of first films and a plurality of second films, and the plurality of first films and the plurality of second films are arranged in the first direction in 10alternation and have different coefficients of thermal conductivity”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 10,147,876 B1 (Huang) - A phase change memory is disclosed that includes a phase change material, such as a chalcogenide material, in series with a heating element that comprises multiple thermal interfaces are described. The multiple thermal interfaces may cause the heating element to have a reduced bulk thermal conductivity or a lower heat transfer rate across the heating element without a corresponding reduction in electrical conductivity. The phase change material may comprise a germanium-antimony-tellurium compound or a chalcogenide glass. The heating element may include a plurality of conducting layers with different thermal conductivities.
2. US 8,648,326 B2 (Breitwisch) - A phase change memory cell is disclosed that includes a bottom contact and an electrically insulating layer disposed over the bottom contact. The electrically insulating layer defines an elongated via. Furthermore, a bottom electrode is disposed at least partially in the via. The bottom electrode includes a sleeve of a first electrically conductive material surrounding a rod of a second electrically conductive material. The first electrically conductive material and the second electrically conductive material have different specific electrical resistances. The memory cell also includes a phase change layer electrically coupled to the first electrode.
3. US 2013/0223133 A1 (Azuma) - A cross point variable nonvolatile memory device is disclosed including a memory cell array that includes first memory cells having a common word line and second memory cells. When a predetermined memory cell among the first memory cells is written to by changing the predetermined memory cell to a first resistance state, a word line write circuit supplies a first voltage or a first current to a selected word line, a first bit line write circuit supplies a third voltage or a third current to one bit line of the first memory cells, and a second bit line write circuit supplies the third voltage or the third current to a bit line or lines of the second memory cells.
4. US 2011/0215288 A1 (Matsui) - A phase change memory is disclosed including a semiconductor substrate, a selection transistor formed on a main surface of the semiconductor substrate, an inter-layer insulative film disposed over the selection transistor, a plug selectively disposed to pass through the inter-layer insulative film and connected electrically with the selection transistor, a chalcogenide material layer connected to one end of the plug and disposed so as to extend over the inter-layer insulative film, an upper electrode disposed over the chalcogenide material layer, and an interfacial layer formed between the chalcogenide material layer and the inter-layer insulative film so as to cover at least one end of the plug and comprising a continuous insulator not having a region where the chalcogenide material layer and the inter-layer insulative film are not in direct contact with each other.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/05/2022